 Case 2:21-cv-05475-RSWL-JEM Document 10 Filed 07/23/21 Page 1 of 1 Page ID #:29

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-05475-RSWL-JEM                                         Date       July 23, 2021
 Title             Gabriel Dorsey v. 1460 West Colorado, et al.




 Present: The Honorable          RONALD S.W. LEW, Senior U.S. District Judge
                      Catherine Jeang                                                 None
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE EXERCISE OF
                              SUPPLEMENTAL JURISDICTION RE STATE LAW CLAIMS


       The Court ORDERS Plaintiff to SHOW CAUSE in writing why the Court should exercise
supplemental jurisdiction over the Unruh Act and other state law claims asserted in the Complaint.


Plaintiff shall file a Response to this Order to Show Cause by no later than August 5, 2021.

       Failure to timely or adequately respond to this Order to Show Cause may, without further
warning, result in the dismissal of the entire action without prejudice or the Court declining to exercise
supplemental jurisdiction over the state law claims and the dismissal of those claims pursuant to 28
U.S.C. 1367(c).




                                                                                             00      :       00
                                                               Initials of Preparer    CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
